Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to papers filed on 12/23/2020.
Claims 1, 9, and 12 have been amended.
Claim 17 has been cancelled.
No claims have been added.
Claims 1-16 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-11 is rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.  The claim does not fall within one of the four statutory categories because they are directed to a signal per se. Claim 9 is drawn to a In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).  A claim drawn to subject matter that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation 'non-transitory' before 'computer-useable' to the claim.  See Patent and Trademark Office Notice: Subject Matter Eligibility of Computer Readable Media, Page 1351, OFFICIAL GAZETTE of the UNITED STATES PATENT AND TRADEMARK OFFICE 212.  Also see Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation 'non-human' to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101).  The Office recommends amending this claim to recite the term 'non-transitory' so that the scope of these claims is only limited to non-transitory computer readable media.  See also U.S. Patent & Trademark Office, Evaluating Subject Matter Eligibliity Under 35 USC § 101 (August 2012 Update) (pp. 11-14), available at http://www.uspto.gov/patents/law/exam/101_training_aug2012.pdf (noting that while the recitation “non-transitory” is a viable option for overcoming the presumption that those media encompass signals or carrier waves, merely indicating that such media are “physical” or “tangible” will not overcome such presumption).





Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 12) and computer devices and will be considered under the appropriate 35 USC § 101 analysis.
Furthermore, Claims 9-11 may be amended to fall within one of the four statutory categories as discussed above and will therefore be given a full abstract idea analysis in the interest of compact prosecution.
Claims 1, 9, and 12 recite using a printed verification code to track locations of products in order to construct maps showing where unauthorized products are likely to be available.  The limitations of accessing/requesting verification of a product using a code (and associated data) printed on the product, comparing received data/codes to a database, determining the likelihood of a region having unauthorized products based on previous requests and location data, constructing boundaries based on the verification and location data (including identifying specific regions/areas, locations in regions/areas, and expanding boundaries), and displaying data (map and regions), as drafted, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind (including an observation, evaluation, judgment, opinion). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing concepts performed in the human mind (for example, a person could view or be provided a code on an item, use that code to look up the associated data in a database and draw the corresponding boundaries on a map for others to use). 
Additionally, the above recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, also covers performance of commercial or legal interactions such as legal obligations, marketing or sales activities or behaviors, and/or business relations. That is, other than reciting a computer implementation, nothing in the claim elements precludes the steps from encompassing the performance of commercial or legal interactions which represents the abstract idea of certain methods of organizing human activities.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a processor and/or computing device to perform the above steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using databases and/or memory, storage to perform the above steps.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– Using a machine-readable storage with executable instructions to perform the above steps.  . The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
- A global positioning satellite. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting and transmitting data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-6, 8, 10, 11, 13-16 recite further elements related to further steps of comparing the code and database data to determine unauthorized products.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because they merely recite additional forms of data comparison, determination, and transmission to arrive at the output of the parent claims which would fall under the same identified abstract tides as identified those claims.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical 
Claim 7 recites further elements related to shapes and areas used for the boundaries.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, because they don’t significantly alter the functioning of the claimed invention and merely describe a manner in which the results are displayed.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 7 is ineligible.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims1-16, Claims 1, 9, and 12 recite that a particular region is identified based on a physical location being located in that region.  The claims then recite that boundaries are constructed around the identified particular regions (in which the physical locations are located).  The construction of these boundaries includes the identification of regions in which no locations are present and expanding them to include the physical region.  It is unclear how/why a region with no identified physical locations would be used to construct boundaries around a particular region which has already been identified as having the physical location within it. It is not clear how/why expanding a region that does not have the physical location is related to or used with the particular region in which the physical location was identified.  It is further not clear for what region boundaries are being constructed (the “particular region” or another region that is expanded to include the physical location).

Response to Arguments
Applicant’s arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Rejection of Claims under 35 U.S.C. §101
Applicant argues that the claimed invention is drawn to a practical application.  However, Applicant does not provide clear support or explanation of how/why the claimed invention would constitute a practical application of the abstract ideas.  Applicant’s arguments consist mainly of reciting claim limitations and asserting that they are a particular approach (“constructing and then displaying a particular region of a map”) that is not generally linked to a technological environment.

- boundaries of the particular region are constructed to have less than a first area 
and circumscribe locations, by determining that no existing region includes a given location, determining that an existing region is expandable to include the given location while still having less than the first area, and expanding the existing region to include the given location
- constructed boundaries are indicative of a geographic area in which a vendor is 
selling unauthorized products
- locations circumscribed by the constructed region are those from which at least 
a threshold number of invalid requests for verification have been received, where the invalid requests include verification data that does not match valid codes stored in a database
All of the above examples are activities that could be performed using mental steps.  Constructing region boundaries, identifying areas on a amp, identifying items not existing in a region, expanding regions, etc. could be performed by viewing a map and/or adding notations to a map (such as with a pencil).  Constricting boundaries around areas with unauthorized products can be done in a similar manner, by simply plotting that information on a map.  Collecting and plotting invalid requests data based on codes that do not match a database of codes and comparing it to a threshold also does not necessarily need to be tied to a technological environment, as this could be performed using pen and paper also (such as comparing codes to a list of codes, plotting a map, and applying a determined threshold).  None of the claim elements, alone or in combination, provide a practical application and do generally link the region 
As stated in the Advisory Action mailed on 12/15/2020 in response to these arguments:
Applicant makes assertions regarding a practical application, but does not provide significant support to explain how/why a practical application can be applied to the claims. Applicant recites claim language and states what the claimed invention can be used for (page 9, line 11), but does not explain how/why this is a "practical application" of the underlying abstract ideas in the art.
Applicant argues that the claim does not intend to monopolize (tie-up or preempt) all uses of the abstract idea.  However, Applicant is reminded that preemption is not a standalone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the federal circuit in OIP and Sequenom. Additionally, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.
II. Rejection of Claims under 35 U.S.C. §103
The 103 rejections have been withdrawn.  The closest prior art to the invention, as previously applied to the claims, includes: Sangal et al. (US 2011/0225100 A1), which discloses the management of sale and distribution of pharmaceutical products based on codes associated with batches; Junger et. al. (WO 02/49257 A2), which discloses a system for determining improper sales locations and/or unauthorized sales based on sale related information and product registration; Conlan et al. (Pub. No. US 2011/0264529 A1), which discloses the construction and display of boundaries around a see at least [0147]-[0150] and Fig. 10A); and Alon et al. (Patent No. US 8,549,028 B1), which discloses the expansion of regions that include an incident location to include other locations (but does not explicitly disclose regions including no locations) and polygons for identifying regions (see at least Abstract; column 37, paragraph 1).
None of the prior art alone or in combination teach(es) the claimed invention as recited in the independent claims including using remote authentication requests based on location data and codes printed on a product to determine regions with high likelihoods of having unauthorized product sales and constructing boundaries around the regions that have been identified by locations that are likely to have unauthorized sales, wherein the novelty is not in a single limitation but rather in the combination of all the claimed limitations.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MEHMET YESILDAG/Primary Examiner, Art Unit 3624